NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUSAN OZOLINS,                                  No.    20-35081

                Plaintiff-Appellant,            D.C. No. 3:18-cv-02192-BR

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                             Submitted June 7, 2021**
                                Portland, Oregon

Before: WARDLAW and HURWITZ, Circuit Judges, and BOLTON,*** District
Judge.

      Susan Ozolins appeals the district court’s order affirming the Social Security



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
Administration’s denial of disability benefits. We have jurisdiction pursuant to 28

U.S.C. § 1291 and affirm.

      1.     The ALJ gave “specific, clear, and convincing” reasons supported by

substantial evidence for discounting Ozolins’ subjective symptom testimony.

Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (cleaned up). Ozolins’

complaints were inconsistent with the medical record, which reflected, for instance,

largely unremarkable mental status examination findings.          See 20 C.F.R. §

404.1529(c)(2). Ozolins’ complaints were also inconsistent with her daily activities,

which showed an ability to perform a wide range of chores and errands. See Molina,

674 F.3d at 1112. The ALJ recognized that “[t]ravel and disability are not mutually

exclusive” but reasonably found Ozolins’ ability to withstand the “physical and

mental demands” of travel not entirely consistent with the extent of her alleged

symptoms. See Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008). And

although Ozolins contests the adequacy of the ALJ’s explanation, we do not require

a “line-by-line exegesis of [her] testimony.” Lambert v. Saul, 980 F.3d 1266, 1277

(9th Cir. 2020).

      2.     The ALJ gave “specific and legitimate” reasons supported by

substantial evidence for discounting treating psychologist Dr. Bloom’s opinion.

Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir. 1995). Dr. Bloom relied largely on

Ozolins’ discounted complaints. See Tonapetyan v. Halter, 242 F.3d 1144, 1149


                                         2
(9th Cir. 2001). For example, his conclusion that it would be difficult for Ozolins to

work turned on her claims of reported struggles with daily tasks. Dr. Bloom’s

opinion of significant work-related difficulties is inconsistent with his treatment

records, which did not document, for example, remarkable mental-status

examination findings. Tommasetti, 533 F.3d at 1041. And Dr. Bloom’s opinion is

inconsistent with Ozolins’ daily activities, which the ALJ reasonably found

consistent with an ability to perform light work. Morgan v. Comm’r, 169 F.3d 595,

601–02 (9th Cir. 1999).

      3.     The ALJ also gave “specific and legitimate” reasons supported by

substantial evidence for discounting examining psychologist Dr. Causeya’s opinion.

Lester, 81 F.3d at 830. Dr. Causeya’s opinion is inconsistent with subsequent

treatment records relevant to the applicable time frame, which reflect largely

unremarkable mental-status examination findings. Tommasetti, 533 F.3d at 1041.

Ozolins again cites evidence supporting the existence of her symptoms, but that the

record could support an alternative conclusion does not mean the ALJ’s was

erroneous. See Coleman v. Saul, 979 F.3d 751, 756 (9th Cir. 2020). Dr. Causeya’s

opinion is inconsistent with Ozolins’ daily activities; for instance, her claim that

Ozolins had moderate limitations in completing work is not consistent with the fact

that she sewed 5 to 6 hours a day for a friend. And Dr. Causeya relied heavily on

Ozolins’ subjective reports. Tonapetyan, 242 F.3d at 1149. In each instance in


                                          3
which the letter accompanying Dr. Causeya’s assessment form found Ozolins

functionally limited in a given area, the explanation turned almost exclusively on

Ozolins’ subjective reports, not on the limited objective findings that appear

elsewhere in the letter.

      4.     The ALJ properly concluded that Ozolins’ impairments did not meet

Listing 12.04C. See 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.04C. Although the

ALJ’s explanation might have been more robust, her lengthy evaluation of the

evidence elsewhere “is an adequate statement of the foundations on which the

ultimate factual conclusions are based.” Gonzalez v. Sullivan, 914 F.2d 1197, 1201

(9th Cir. 1990) (cleaned up). The ALJ also reasonably concluded that Ozolins did

not prove any marginal adjustment, see Lewis v. Apfel, 236 F.3d 503, 514 (9th Cir.

2001), which requires more than simply reciting symptom evidence.

      AFFIRMED.




                                        4